DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed on January 27, 2021 have been fully considered and persuasive. Therefore, all rejections in the Office action dated November 24, 2020 have been withdrawn.

Priority
	This application is a continuation of U.S. application Ser. No. 15/291,655, filed Oct. 12, 2016, which is a continuation of U.S. application Ser. No. 14/249,161, filed Apr. 9, 2014, now U.S. Pat. No. 9,486,233, which application claims the benefit of U.S. Provisional Application No. 61/816,371, filed Apr. 26, 2013, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Referring to claim 5, there is insufficient antecedent basis for the limitation of "the drive collar" in line 2. For examination purpose this limitation has been interpreted as “a drive collar”.

Referring to claim 7, which is dependent on claim 6, which is in turn dependent on claim 1, there is insufficient antecedent basis for the limitation of "the drive collar" in line 2. For examination purpose this limitation has been interpreted as “a drive collar”.
 
Claims 8-15, which are dependent on claim 7, therefore, they are rejected for the same reason as claim 7 by virtue of dependency on claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durant et al. (US 2012/0310221).

Referring to claim 1, Durant discloses a tissue resecting system 100 (para [0047] discloses the system 100 is a tissue cutting system, thus, it is capable of performing resection), comprising: 
a handle (Fig. 1: the portion at lead line 10); 
an elongated shaft (Fig. 1) extending from the handle, the elongated shaft including an outer tubular member 12 (para [0052]) and an inner tubular member 60 configured to reciprocate within the outer tubular member (Figs. 3B-3C and 7B-7C. Para [0058]: “In an exemplary embodiment, the drive component 60 could be, for example, a cable or a cable crimped to a tubing, e.g., a hypotube, terminating at a proximal end of the instrument 100 along a portion of the shaft 12 of the instrument 100.”); 
a motor drive system 30 positioned in the handle (Figs. 4A-9B and para [0053]), the motor drive system including a motor 22 and a motor shaft rotatably driving a rotation-to-linear motion conversion mechanism (para [0058]: “the drive system 30 can include a worm shaft 32 that is directly coupled to the drive shaft of the motor 22 and rotated therewith.”); 
In operation using the robotic surgical system of FIGS. 12A-B, when the user (e.g., a surgeon) provides an input via the surgeon side console 2000 to, for example, perform a cutting operation, in response to the user input, the electronics/control console 3000 outputs voltage to the motor 22 at the transmission mechanism 10 in order to cause operation of the motor 22.”); and 
a microswitch (para [0063]: “limit switch 20”. Figs. 9A-9B) configured to engage an engagement feature formed in the rotation-to-linear motion conversion mechanism 30 once each revolution of the rotation-to-linear motion conversion mechanism (notch 37 on worm gear 34 as shown in Figs. 8 and 9A-9B. Para [0064]: “Accordingly, when the drive component 60 has moved to a position corresponding to the cutting blade 18 being in its fully extended, distal-most position, and the worm gear 34 has rotated almost 360 degrees, the button 25 is released from the extension flange 38 back into the notch 37 (at the opposite side from where it started in the home, garaged position) and out of contact with the extension flange 38.”); wherein the microswitch sends an electrical signal to the controller for each instance the microswitch engages the engagement feature (para [0068])

Referring to claim 2, Durant discloses the tissue resecting system of claim 1, wherein the rotation-to-linear motion conversion mechanism includes a rotatable drive collar (worm shaft 32 as shown in Fig. 9A-9B).
 
Referring to claim 5, Durant discloses the tissue resecting system of claim 1, wherein the engagement feature is an indent formed in a drive collar (gear 34 has flange 38 and indent 37 as shown in Fig. 8).
 
 Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-20 allowed.
Referring to claim 16, the prior art of record alone or in combination fail to discloses a method of controlling a tissue resecting system, comprising: inter alia,  evaluating a reciprocation rate of the inner sleeve within the outer sleeve using an algorithm within the controller that is responsive to tachometer signals associated with the motor drive system; and modulating voltage supplied to the motor drive system based on the algorithm to maintain the reciprocation rate at a constant level.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771